t c memo united_states tax_court armando adames rivas petitioner v commissioner of internal revenue respondent docket no filed date armando adames rivas pro_se alexander n martini for respondent memorandum opinion lauber judge this case is before the court on cross-motions for sum- mary judgment under rule with respect to petitioner’s federal_income_tax for and the internal_revenue_service irs or respondent determined deficiencies additions to tax and penalties as follows all statutory references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure we round all dollar amounts to the nearest dollar year deficiency addition_to_tax sec_6651 penalty sec_6662 dollar_figure dollar_figure big_number big_number big_number dollar_figure with respect to the deficiencies the questions presented are whether petitioner failed to report certain items of income whether he is entitled to business_expense deductions and whether he is entitled to dependency_exemption deductions for certain children concluding as we do that all issues must be resolved in respondent’s favor we will grant his motion for summary_judgment and deny petitioner’s background the following facts are derived from the parties’ pleadings and motion papers including the affidavits and exhibits attached thereto see rule b petitioner resided in florida when he petitioned this court petitioner filed delinquent returns for and on date and date respectively the irs selected both returns for examination on date the irs sent petitioner a timely notice_of_deficiency determining deficiencies in tax additions to tax for late filing and accuracy-related_penalties in the amounts shown above two of the adjustments involved unreported income for the irs de- termined that petitioner had cancellation_of_indebtedness_income of dollar_figure as re- ported on a form 1099-c cancellation of debt issued by jp morgan chase bank the irs determined that the discharged debt did not relate to petitioner’s principal_residence and that he ha d not verified that he met the criteria for insolvency as claimed for the irs determined that petitioner had unreported gambling winnings of dollar_figure as reported to the irs on a form w2-g certain gambling winnings the irs included this amount in petitioner’s gross_income because he did not verify that this income was inadvertently added to the gross_receipts amount for his sole_proprietorship business as claimed for each year at issue petitioner included in his return a schedule c profit or loss from business reporting income and expenses of a consulting business called global business financial investments gbfi although gbfi was ap- parently an s_corporation petitioner treated it as a sole_proprietorship on both tax returns he reported on these schedules c net profit and loss as follows item dollar_figure dollar_figure gross_receipts business_expenses big_number big_number home-office expense big_number -0- -0- net profit petitioner reported no wages or other income on either return he thus reported zero taxable_income for and a loss of dollar_figure for of the schedule c deductions petitioner claimed the notice_of_deficiency disallowed the following for lack of substantiation expense advertising travel car truck utilities home_office total disallowed dollar_figure dollar_figure --- big_number big_number big_number big_number --- big_number --- big_number big_number as a corollary of these adjustments the irs determined that petitioner was liable for self-employment_tax of dollar_figure and dollar_figure for and respectively and that he was entitled to corresponding deductions under sec_164 allow- ing as a deduction an amount equal to one-half of the taxes imposed by sec_1401 for petitioner claimed personal_exemption deductions under sec_151 for himself and four children the notice_of_deficiency disallowed the depen- dency exemption deductions claimed for the children since another taxpayer has also claimed these dependents on his her tax_return as a corollary of this deter- mination the irs determined that petitioner was not entitled to head-of- household filing_status petitioner timely petitioned this court on date in his petition he did not assign error with respect to either item of unreported income with respect to any of the disallowed schedule c deductions or with respect to the disallowed dependency_exemption deductions for the children he asserted vaguely i lost over dollar_figure in my business and have my legal rights to write it off although he did not claim a net_operating_loss_deduction on either tax_return he asserted i have evidence of my losses that by law i can write off as losses and carry over he did not allege when or how the supposed losses occurred he as- serted that the irs examining agent was very arrogant and bossy and that this is a complete shake-down by the irs on date petitioner filed a document captioned motion to strike respondent affirmative answers and demanding admissions he asserted that the examination of his tax returns was an illegal shake-down by the irs and corrupted and unconstitutional behavior toward petitioner he again alleged without any specificity that he had lost more than dollar_figure on real_estate and other investments and that he was legally able to write off and carry the losses over we denied that motion without prejudice one month later petitioner filed a motion virtually identical to the motion he had filed on may continuing to assert frivolous arguments and maintaining his right to deduct unspecified losses we denied that motion on july peti- tioner filed a motion for reconsideration that same day asserting that the denial of his motion violated the due process clause we denied that motion on date petitioner filed on august another motion identical to the first two we denied that motion on september in date petitioner filed amended returns for and on the amended return he admitted receiving cancellation_of_indebtedness_income of dollar_figure he offset this income by claiming a loss of dollar_figure on schedule f profit or loss from farming and a loss of dollar_figure on schedule e supplemental income or loss the dollar_figure loss reported on that schedule e was identical in dollar amount to the advertising expenses claimed on his schedule c the irs rejected both amended returns on date petitioner filed a document captioned initial brief and facts alleging among other things that the irs was acting illegally and was shaking me down and wanting to tax me on debts that were forgiven on march we ordered that document stricken from the record because it improperly inclu- ded evidentiary material we noted that petitioner’s statements resembled those appearing in the four motions he had filed previously and warned him as follows the court regards some of these statements as frivolous including assertions that the internal_revenue_service is a corrupt agency that the irs examining agent was conducting a shake down and that the irs examination violates petitioner’s due process rights under the fifth and fourteenth amendments petitioner is advised that the court is authorized to impose a penalty in an amount up to dollar_figure if it appears to the court that the taxpayer’s position in this proceeding is frivolous or groundless or that the taxpayer has maintained the proceeding primarily for delay sec_6673 the court advises petitioner to refrain from advancing frivolous contentions in further proceedings before this court the parties filed cross-motions for summary_judgment on date respondent attached as exhibits to his motion copies of petitioner’s tax returns and account transcripts for and petitioner attached as exhibits to his motion copies of his amended and returns and an irs request for sub- stantiation of his reported schedule c expenses on date this court ordered each party to file a response to the op- posing party’s motion for summary_judgment respondent filed his response on date petitioner filed his response on date he there admitted that he had received gambling winnings in the amount of dollar_figure for year he attached documents from a florida family court ordering him to pay child sup- port and maintain insurance for his children but no documentation relevant to his eligibility to claim the children as his dependents he attached no documentation relevant to the disallowed schedule c deductions he reiterated his assertions that the irs was engaged in extortion and criminal action against him and that irs’ actions are illegal and frivolous and are part of the retaliation by certain enemies who are using the irs to target me he again alleged without specificity or supporting documentation that he lost in excess of dollar_figure due to the unpunished crimes of banksters and wall street who defrauded me out of my wealth a summary_judgment standard discussion the purpose of summary_judgment is to expedite litigation and avoid costly time-consuming and unnecessary trials fla peach corp v commissioner 90_tc_678 either party may move for summary_judgment upon all or part of the legal issues in controversy rule a a motion for summary judg- ment will be granted only if it is shown that there is no genuine dispute as to any material fact and that a decision may be rendered as a matter of law see rule b 118_tc_226 in deciding whether to grant summary_judgment we construe factual materials and inferences drawn from them in the light most favorable to the nonmoving party 98_tc_518 aff’d 17_f3d_965 7th cir however where the moving party properly makes and supports a motion for summary_judgment an adverse_party may not rest upon the mere allegations or denials of such party’s pleading but must set forth specific facts by affidavit or otherwise showing that there is a genuine dispute for trial rule d although petitioner has filed a great deal of paper he has set forth no speci- fic facts showing that there is a genuine dispute for trial on any of the issues raised in the notice_of_deficiency nor has he set forth any specific facts showing that he is entitled to a net_operating_loss carryforward to or we accordingly conclude that this case may be adjudicated summarily under rule d see 675_f2d_1077 9th cir aff’g tcmemo_1979_ 39_tcm_611 b unreported income the irs’ determinations in a notice_of_deficiency are generally presumed correct and the taxpayer bears the burden of proving those determinations erro- neous rule a 290_us_111 for this pre- sumption to adhere in cases involving receipt of unreported income respondent must provide some reasonable foundation connecting the taxpayer with the in- come-producing activity see eg 994_f2d_1542 11th cir aff’g tcmemo_1991_636 596_f2d_358 9th cir rev’g 67_tc_672 tucker v commissioner tcmemo_2014_51 at once respondent has pro- duced evidence linking the taxpayer to an income-producing activity the burden_of_proof shifts to the taxpayer to prove by a preponderance_of_the_evidence that respondent’s determinations are arbitrary or capricious 293_us_507 87_tc_74 the notice_of_deficiency determined two adjustments involving unreported income for the irs received a form 1099-c from jpmorgan chase bank reporting that it had canceled petitioner’s debt of dollar_figure this was sufficient to link petitioner with an income-producing activity on hi sec_2011 amended_return petitioner admitted that he received dollar_figure of cancellation_of_indebtedness_income the irs determined that he was not insolvent during see sec_108 and that the discharged debt was not qualified_principal_residence_indebtedness see sec_108 petitioner has set forth no specific facts showing that there is a genuine dispute for trial concerning his entitlement to either of these exclusions from gross_income he has thus failed to prove that the irs erred by including this dollar_figure in income for the irs received a form w2-g reporting that petitioner had earned dollar_figure of gambling winnings in his response to respondent’s motion for summary_judgment petitioner admitted that he had received gambling winnings in the amount of dollar_figure for year petitioner has not alleged that he had gambling_losses that offset his gambling winnings and he has failed to prove that the irs erred by including this dollar_figure in gross_income we accordingly sustain the irs’ determinations of unreported income as set forth in the notice of defi- ciency see 181_f3d_1002 9th cir aff’g tcmemo_1997_97 powerstein v commissioner tcmemo_2011_271 102_tcm_497 c schedule c expenses deductions are a matter of legislative grace the taxpayer bears the burden of proving that claimed business_expenses were actually incurred and were ordi- nary and necessary sec_162 rule a the taxpayer also bears the bur- den of substantiating his claimed deductions by keeping and producing records sufficient to enable the irs to determine the correct_tax liability sec_6001 503_us_79 sec_1_6001-1 e in- come tax regs the failure to keep and present such records counts heavily against a taxpayer’s attempted proof rogers v commissioner tcmemo_2014_141 at petitioner has set forth no specific facts concerning and he has provided no documentation to substantiate his claimed deductions for home_office expenses dollar_figure for utilities expenses dollar_figure for or car and truck expenses dollar_figure in the aggregate as to each of these items his summary_judgment pa- pers do no more than allege that he incurred these costs petitioner has provided no documentation to substantiate his claimed travel expense dollar_figure for his only factual allegation concerning this item is that petitioner’s business was over miles round trip and he incurred much expense in caring for his business travel_expenses are subject_to heightened substantiation requirements see sec_274 petitioner’s unsubstantiated asser- tion does not suffice to create a triable issue of fact concerning his entitlement to a deduction for travel_expenses petitioner has provided no documentation to substantiate the existence or amount of his claimed advertising expenses dollar_figure for and dollar_figure for his only allegation concerning these expenses was that they related to horses purchased for business use and the losses he attached documents pur- porting to establish the horses’ pedigree this unsubstantiated assertion does not suffice to create a triable issue of fact concerning his ability to claim horse- related costs as advertising expenses of a financial consulting business we con- clude that petitioner has failed to prove his entitlement to any of the schedule c deductions that the irs disallowed d net operating losses petitioner has repeatedly claimed that he suffered losses of more than dollar_figure that he is entitled to carry forward for and see sec_172 he did not claim a net_operating_loss nol on his original return for or or on his amended_return for either year see sec_1_172-1 income_tax regs every taxpayer claiming a net_operating_loss_deduction for any taxable_year shall file with his return for such year a concise statement setting forth the amount of the net_operating_loss_deduction claimed and all material and pertinent facts relative thereto including a detailed schedule showing the computation of the net_operating_loss_deduction at no point in this case has petitioner alleged the precise amounts of the claimed losses or the years in which they were incurred his characterization of the supposed losses is vague and inconsistent although he asserted that he lost over dollar_figure in his business other statements suggest that the supposed losses occurred in real_estate transactions or in the stock market we conclude that petitioner has failed to allege specific facts sufficient to create a triable issue concerning his entitlement to nol deductions e personal exemptions and filing_status on hi sec_2011 return but not on hi sec_2013 return petitioner claimed depen- dency exemption deductions totaling dollar_figure dollar_figure for his four children the irs disallowed these deductions because petitioner’s ex-wife had claimed these four children as dependents on her return sec_151 provides an exemption from taxable_income for each depend- ent as defined in sec_152 sec_152 defines a dependent as either a qua- lifying child or a qualifying_relative of the taxpayer to be considered a qualifying_child of the taxpayer the child must among other things have the same principal_place_of_abode as the taxpayer for more than one-half of the taxable_year see sec_152 for a family_member to be a qualifying_relative a taxpayer must show among other things that he provided more than of that person’s support during the year petitioner has set forth no specific facts concerning and he has provided no documentation to substantiate how many days a year the children resided with him or the percentage of their support that he supplied he has thus failed to carry his burden of proving that any of the children was a qualifying_child or a qualifying_relative see sec_152 d c and d nor did he include with hi sec_2011 return a form_8332 release revocation of release of claim to exemption for child by custodial_parent or a similar signed declaration by which his ex-wife relinquished her entitlement to claim the children as her dependents see sec_152 petitioner has accordingly failed to carry his burden of proving his eligibility to claim any of the children as his dependents petitioner filed hi sec_2011 return claiming head-of-household filing_status to be entitled to this filing_status a taxpayer must maintain a home that constitutes for more than one-half of such taxable_year the principal_place_of_abode of at least one qualifying_child sec_2 since petitioner offered no evidence that he had a qualifying_child who lived with him during the irs properly disal- lowed his claim to head-of-household filing_status f additions to tax and penalties sec_6651 provides for an addition_to_tax of of the tax required to be shown on the return for each month or fraction thereof for which there is a failure_to_file the return not to exceed in toto respondent has the burden of pro- duction on this issue see sec_7491 respondent satisfied his burden of pro- duction by producing petitioner’s account transcripts for and which show that he filed his returns for those years on date and date respectively a taxpayer who files his return late is liable for this addition_to_tax unless he shows that his failure was due to reasonable_cause and not due to willful neglect sec_6651 469_us_241 in his petition petitioner did not assign error to respondent’s determination of an addition_to_tax for or for he has therefore conceded his liability see rule b 118_tc_358 in any event petitioner has set forth no specific facts sufficient to create a triable issue as to whether his late filing was due to reasonable_cause sec_6662 and b imposes a penalty upon the portion of any underpayment_of_tax that is attributable to a ny substantial_understatement_of_income_tax an understatement_of_tax is substantial if it exceeds the greater of dollar_figure or of the tax required to be shown on the return sec_6662 under sec_7491 respondent bears the burden of production with respect to the liability of an individual for any penalty see 116_tc_438 the notice_of_deficiency determined understatements of income_tax of dollar_figure for and dollar_figure for which we have sustained these amounts exceeded the greater of dollar_figure or of the total_tax required to be shown on each return respondent has thus carried his burden of production by demon- strating a substantial_understatement_of_income_tax for each year see sec_7491 once respondent has carried his burden of production the taxpayer bears the burden of proving reasonable_cause and good_faith sec_6664 higbee t c pincite petitioner has set forth no specific facts sufficient to create a triable issue as to whether he had good cause for the underpayments of tax on hi sec_2011 and sec_2013 returns we hold that he has failed to carry his burden of proving that he is not liable for the accuracy-related_penalties g frivolous position penalty sec_6673 authorizes the imposition of a monetary penalty in an amount up to dollar_figure whenever it appears to this court that a taxpayer has insti- tuted or maintained tax_court proceedings primarily for delay or has taken a posi- tion that is frivolous or groundless the purpose of sec_6673 is to compel taxpayers to conform their conduct to settled tax principles and to deter the waste of judicial resources see 791_f2d_68 7th cir salzer v commissioner tcmemo_2014_188 petitioner has persistently advanced frivolous positions at every stage of this proceeding despite our warning on march he continued to make frivolous arguments in his summary_judgment papers although we would be justified in imposing a sec_6673 penalty we will refrain from doing so now however petitioner is admonished not to advance frivolous arguments in any future filings he may make in this court because we are unlikely to show leniency next time to reflect the foregoing an appropriate order and decision will be entered
